DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on November 25, 2020 is acknowledged.
Claims 18-20, Group II, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted June 27, 2019 and April 13, 2020, have been received and considered by the Examiner. 

Drawings
The drawings are objected to because in Fig. 2 the label for the “current collector” is partially cut off.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  the preamble of both claims starts with “the cell”.  The preamble of each claim should start with “the alkaline electrochemical cell”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the total zinc alloy" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Armacanqui et al. (US 2015/0037627) in view of Lonsberry (US 6,177,210).
Regarding claim 1, Armacanqui et al. teaches an alkaline electrochemical cell comprising:
a cathode (paras. [0005] and [0019]);
an anode comprising an anode active material (para. [0024]); and
a separator disposed between the cathode and the anode (para. [0083]),
wherein from about 5% to about 35% by weight of the anode active material  relative to a total amount of anode active material has a particle size of less than about 75 µm (claim 4; the claimed range, from about 20% to about 50%, and the range of the prior art, from about 5% to about 35%, overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).  
Armacanqui et al. is silent regarding a non-conductive separator comprises a unitary, cylindrical configuration having an open end, a side wall, and integrally formed closed end disposed distally to the open end.  However, Lonsberry teaches that it is known in the art to have a cup-shaped separator that is to be used in a cylindrical alkaline electrochemical cell for separating a positive electrode from a negative electrode (Abstract; Figs. 1 and 3; col. 3, lines 1-7) used to improve the separation of the electrodes in an electrochemical cell (col. 2, lines 5-7).  Lonsberry’s separator comprises a sheet of non-conductive separator material having a bottom section with a plurality of tabs (38) and a side wall section (Abstract; Fig. 3).  The separator sheet is rolled, and the plurality of tabs are folded inward to form a closed bottom surface of the cup-shaped separator (Abstract; corresponds to the instant claim limitation of “integrally formed closed end disposed distally to the open end”).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alkaline electrochemical cell of Armacanqui et al. by replacing the separator of Armacanqui et al. with the separator of Lonsberry with a reasonable expectation of improving the separation of the cathode and the anode of Armacanqui’s alkaline electrochemical cell by incorporating the Lonsberry enhanced separator (Lonsberry, col. 2, lines 5-7).  
Regarding claim 2, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the active anode material has an apparent density from prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 3, the Examiner is interpreting “about 20%” as 19-21% and “less than about 20%” to mean “less than 19-21%”.  Less than 19-21% encompasses 0%.  Because modified Armacanqui et al. is silent regarding the alkaline electrochemical cell having a particle of a size that is greater than about 150 µm, modified Armacanqui et al. reads on the limitation of claim 3.  
Regarding claim 4, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the anode active material comprises a zinc alloy comprising zinc, indium, and bismuth (Armacanqui et al., claims 5 and 6).
Regarding claim 5, modified Armacanqui et al. teaches an alkaline electrochemical cell comprising an anode active material comprises a zinc alloy prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))].  
Regarding claim 6, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the zinc alloy is present in the anode from between about 60% and about 70% by weight, based on the total weight of the anode {Armacanqui et al., para. [0036]; the claimed range from about 20% to about 50% and the range of the prior art overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))}. 
Regarding claim 7, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the zinc alloy is present in the anode at about 64% by weight relative to the total weight of the anode (Armacanqui et al., para. [0036]).  It has been held that a prima facie case of obviousness exists where the claimed ranges, about 63%, and prior art ranges, about 64%, do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium 
Regarding claim 8, modified Armacanqui et al. teaches an anode gel for an alkaline electrochemical cell (Armacanqui et al., para. [0024]), the anode gel comprising:
an anode active material, wherein from about 5% to about 35% by weight of the anode active material,  relative to a total weight of anode active material has a particle size of less than about 75 µm { Armacanqui et al., claim 14; the claimed range, from about 20% to about 50%, and the range of the prior art, from about 5% to about 35%, overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)};  
an electrolyte (Armacanqui et al., para. [0024]); and 
a gelling agent (Armacanqui et al., paras. [0020] and [0024]).
Regarding claim 9, the Examiner is interpreting “about 20%” as 19-21% and “less than about 20%” to mean “less than 19-21%”.  Less than 19-21% encompasses 0%.  Because modified Armacanqui et al. is silent regarding the alkaline electrochemical cell having a particle of a size that is greater than about 150 µm, modified Armacanqui et al. reads on the limitation of claim 3.  
Regarding claim 10, modified Armacanqui et al. teaches an anode gel wherein the active anode material has an apparent density from about 2.55 g/cc to about 2.95 g/cc {Armacanqui et al., para. [0048]; "[A] prior art reference that discloses a range prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}.
Regarding claim 11, modified Armacanqui et al. teaches an anode gel wherein the electrolyte comprises an aqueous solution of potassium hydroxide (Armacanqui et al., para. [0020] and [0072]).
Regarding claim 12, modified Armacanqui et al. teaches an anode gel wherein the electrolyte has a hydroxide concentration of between about 25% and about 35% {Armacanqui et al., paras. [0055]; Because the claimed range, about 32% or less, and the prior art range, between about 25% and about 35%, overlap, the claimed range is obvious;  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 
Regarding claim 13, modified Armacanqui et al. teaches an anode gel wherein the anode active material comprises a zinc alloy comprising zinc, indium, and bismuth (Armacanqui et al., claims 5 and 6).
Regarding claim 14, modified Armacanqui et al. teaches an anode gel, wherein the zinc alloy comprises: 80-250 ppm of bismuth; and 80-250 ppm of indium [Armacanqui et al.; claim 7; the claimed ranges of (1) about 130 ppm to about 270 ppm of bismuth and (2) about 130 ppm to about 270 ppm of indium; and, the prior art ranges of 80-250 ppm of bismuth and 80-250 ppm of indium overlap; therefore, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))].  
Regarding claim 15, modified Armacanqui et al. teaches an anode gel wherein from about 5% to about 35% by weight of the anode active material, relative to a total weight of anode active material has a particle size of less than about 75 µm {Armacanqui et al., claim 14; the claimed range, from about 20% to about 50%, and the range of the prior art, from about 5% to about 35%, overlap.  As a result, the claimed range is obvious.  The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.  Modified Armacanqui et al. is silent regarding an anode gel wherein about 8% to about 20% by weight relative of the total zinc alloy has a particle size of greater than about 150 micrometers.  However, 
Regarding claim 16, modified Armacanqui et al. teaches an anode gel wherein the active anode material has an apparent density from about 2.55 g/cc to about 2.95 g/cc (Armacanqui et al., para. [0048]; "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).  However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.}. 
Regarding claim 17, modified Armacanqui et al. teaches an alkaline electrochemical cell wherein the zinc alloy is present in the anode at about 64% by weight relative to the total weight of the anode (Armacanqui et al., para. [0036]).  It has been held that a prima facie case of obviousness exists where the claimed ranges, about 63%, and prior art ranges, about 64%, do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Double Patenting
Claims 8-17 of this application is patentably indistinct from claims 8-17 of Application No. 16/752,312.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2 and 4-7 of prior U.S. Patent No. 10,693,125 (hereinafter “Armacanqui et al. 2”).  This is a statutory double patenting rejection.
Regarding claim 1, Armacanqui et al. 2 teaches an alkaline electrochemical cell comprising:
a cathode (claim 1);
an anode comprising an anode active material (claim 1); and
a non-conductive separator disposed between the cathode and the anode (claim 1);
wherein:
from about 20% to about 50% by weight of the anode active material relative to a total amount of anode active material has a particle size of less than about 75 µm (claim 1); and the separator comprises a unitary, cylindrical configuration having an open end, a side wall, and integrally formed closed end disposed distally to the open end (claim 1).
Regarding claim 2, Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 1, wherein the anode active material has an apparent density from about 2.62 g/cc to about 2.92 g/cc (claim 2).
Regarding claim 3, Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 1, wherein less than about 20% by weight of the anode active material, relative to the total amount of the anode active material has a particle size of greater than about 150 µm (claim 1).
Regarding claim 4, Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 1 wherein the anode active material comprises a zinc alloy comprising wherein the zinc alloy comprises zinc, indium, and bismuth (claim 3).
Regarding claim 5, Armacanqui et al. 2 teaches the alkaline electrochemical cell of claim 4, wherein the zinc alloy comprises: about 130 ppm to about 270 ppm of bismuth; and about 130 ppm to about 270 ppm of indium (claim 4).
Regarding claim 6, Armacanqui et al. 2 teaches the cell of claim 4, wherein the zinc alloy is present in the anode from about 62% to about 70% by weight, relative to the total weight of the anode (claim 5).
Regarding claim 7, Armacanqui et al. 2 teaches the cell of claim 4, wherein the zinc alloy is present in the anode at about 63% by weight relative to the total weight of the anode (claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724